

INVESTMENT AGREEMENT


This Investment Agreement (this "Agreement") is dated as of October 12, 2007,
among Oceanaut, Inc., a Marshall Islands corporation (the "Company"), and the
purchasers identified on the signature pages hereto (each, an "Investor" and
collectively, the "Investors").


WHEREAS, pursuant to the terms of the Master Agreement, dated as of October 12,
2007 (the “Master Agreement”), by and among the Company and the entities listed
on Schedule I thereto (the “Sellers”), the Sellers have agreed to sell, and the
Company or its subsidiary nominees has agreed to purchase, each of the Seller’s
right, title and interest in and to the nine vessels listed on Schedule 1
thereto (collectively, the “Vessel Sale and Purchase”) in accordance with the
terms and conditions of the Master Agreement and the Memoranda of Agreement
applicable to each such vessel, each entered into as of the date hereof, for the
aggregate purchase price of $700,000,000; and


WHEREAS, pursuant to the Master Agreement and subject to the terms and
conditions set forth in this Agreement and pursuant to Section 4(2) of the
Securities Act (as defined below) and Rule 506 promulgated thereunder, the
Company desires to issue and sell to the Investors and the Investors desire to
purchase from the Company an aggregate of 10,312,500 shares of the Company’s
Common Stock (the “Shares”) at a price per share of $8.00, for an aggregate
investment amount of $82,500,000 (the “Investment”); and


WHEREAS, upon the cessation of any applicable lock-up period, the Company shall
file a shelf registration covering the resale by the Investors of the Shares and
all other shares of the Company’s common stock then owned by the Investors, all
in accordance with the terms and conditions of the Registration Rights Agreement
in the form of Exhibit A hereto;


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:


ARTICLE I.
DEFINITIONS


1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:


"Action" means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company or any of its
properties before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility.


"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 and, in addition,
as to each Investor, such other Investor.


 
 

--------------------------------------------------------------------------------

 
 
"Business Day" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York, London, England or Athens, Greece are authorized or required by law or
other governmental action to close.


"Closing" means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.


"Closing Date" means the date of the Closing, which date shall be the same day
as the Initial Closing Date (as defined in the Master Agreement) occurs,
following the satisfaction of each of the conditions applicable to the Closing
as set forth in Section 2.2 hereof.


"Commission" means the Securities and Exchange Commission.


"Common Stock" means the common stock of the Company, $0.0001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.


"Common Stock Equivalents" means any securities of the Company which entitle the
holder thereof to acquire Common Stock at any time, including without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.


"Company Counsel" means Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.


"Effective Date" means the date that the Registration Statement is first
declared effective by the Commission.


"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Investment Amount" means, with respect to each Investor, the investment amount
indicated below such Investor's name on the signature page of this Agreement.


"Lien" means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.


“Master Agreement” has the meaning set forth in the recitals.


"Per Share Purchase Price" equals $8.00.


"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Proxy Statement” means the definitive proxy statement to be filed by the
Company with the SEC with respect to the transactions contemplated by the Master
Agreement.


 
 

--------------------------------------------------------------------------------

 
 
"Registration Rights Agreement" means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit A hereto.


"Registration Statement" means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares.


"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).


“Securities” means the Shares.


"Securities Act" means the Securities Act of 1933, as amended.


"Shares" means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement.


"Trading Day" means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded in the over-the-counter market is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i) or (ii) hereof, then Trading Day shall mean
a Business Day.


"Trading Market" means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Market or the NASDAQ Capital Market on which
the Common Stock is listed or quoted for trading on the date in question.


"Transaction Documents" means this Agreement, the Registration Rights Agreement,
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.


“Vessel Sale and Purchase” has the meaning set forth in the recitals.


“Vessel Sale and Purchase Transaction” means the sale and purchase of nine
vessels in accordance with the terms and conditions of the Master Agreement and
the Memoranda of Agreement.


ARTICLE II.
PURCHASE AND SALE


2.1 Closing.


(a) Subject to the terms and conditions set forth in this Agreement, on the
Closing Date, the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company, the Shares
representing such Investor’s Investment Amount. The Closing shall occur at the
offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 666 Third
Avenue, New York, NY 10017 or at such other location or time as the parties
shall mutually agree.


 
 

--------------------------------------------------------------------------------

 
 
(b) On the Closing Date, each Investor shall deliver its Investment Amount, in
United States dollars and in immediately available funds simultaneously with the
Initial Closing of the Vessel Sale and Purchase Transaction. In no event shall
the Investors receive any Shares if the Initial Closing of the Vessel Sale and
Purchase Transaction does not occur.


2.2 Closing Conditions. a) At the Closing, the Company shall deliver or cause to
be delivered to each Investor the following:


(i) a certificate evidencing a number of Shares registered in the name of such
Investor or a book-entry transfer of the Shares to such Investor equal to such
Investor’s Investment Amount divided by the Per Share Purchase Price;


(ii) the legal opinion of Company Counsel, in a form reasonably acceptable to
the Investors, upon advice of their counsel; and


(iii) the Registration Rights Agreement, duly executed by the Company.


(b) At the Closing, each Investor shall deliver or cause to be delivered to the
Company the following:


(i) the Registration Rights Agreement, duly executed by such Investor.


(c) The obligations of each party at the Closing to consummate the transactions
contemplated at such Closing shall be subject to the fulfillment, or waiver by
the parties, of each of the following conditions:


(i) from the date that is five (5) Business Days prior to the Closing Date,
trading in the Common Stock shall not have been suspended by the Commission
(except for any suspension of trading of limited duration agreed to by the
Company, which suspension shall be terminated prior to the Closing), and, during
such time, trading in securities generally as reported by Bloomberg Financial
Markets shall not have been suspended or limited, or minimum prices shall not
have been established on securities whose trades are reported by such service,
or on any Trading Market, nor shall a banking moratorium have been declared
either by the United States or New York State authorities;


(ii) the approval by the Company’s shareholders of the issuance of the Shares
shall have been obtained;


(iii) on or prior to the Closing Date, the Vessel Sale and Purchase Transaction
shall have been approved by the Company’s shareholders; and


(iv) the satisfaction or waiver of each of the applicable conditions set forth
in Article VIII of the Master Agreement.


(d) The respective obligations of the Investors at the Closing to consummate the
transactions contemplated at such closing shall be subject to the fulfillment,
or waiver by the Investors, of the conditions that all representations and
warranties of the Company contained herein shall remain true and correct in all
material respects as of the Closing Date, as if made at and as of the Closing
Date, and the Company shall have performed all its covenants and agreements to
be performed on or prior to the Closing Date.


 
 

--------------------------------------------------------------------------------

 
 
(e) The obligations of the Company at the Closing to consummate the transactions
contemplated at such closing shall be subject to the fulfillment, or waiver by
the Company, of the conditions that all representations and warranties of the
Investors contained herein shall remain true and correct in all material
respects as of the Closing Date, as if made at and as of the Closing Date, and
the Investors shall have performed all of their covenants and agreements to be
performed on or prior to the Closing Date.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Investor on the date hereof and
as of the Closing Date:


(a) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation of
any of the provisions of its certificate or articles of incorporation, bylaws or
other organizational or charter documents. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification.


(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority, and has taken all requisite corporate action, other than as set
forth in Section 2.2(c) with respect to the need for shareholders approval of
the issuance of the Shares in compliance with the rules of the American Stock
Exchange, to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (iii) as limited by public policy.


(c) No Conflicts. Other than the need for shareholders approval of the issuance
of the Shares pursuant to the rules of the American Stock Exchange, the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company's
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company debt or otherwise) or
other understanding to which the Company is a party or by which any property or
asset of the Company is bound or affected, or (iii) result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company is bound or affected.


 
 

--------------------------------------------------------------------------------

 
 
(d) Filings, Consents and Approvals. Other than the requirement to obtain
shareholders approval of the issuance of the Shares pursuant to the rules of the
American Stock Exchange, the Company is not required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents other than
(i) the filing with the Commission of the Registration Statement in accordance
with the requirements of the Registration Rights Agreement, (ii) the filing of a
Form D with the Commission and such filings required by state securities laws,
which the Company will promptly, and in any event prior to the Effectiveness
Date under the Registration Statement, make, (iii) the application(s) to each
Trading Market for the listing of the shares of Common Stock to be sold
hereunder for trading thereon in the time and manner required thereby, (iv) the
filings required in accordance with Section 4.4, and (v) such other filings as
may be required following the Closing Date under the Securities Act and the
Exchange Act.


(e) Issuance of the Securities. The Shares have been duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
The Company has reserved from its duly authorized capital stock all of the
Shares issuable pursuant to this Agreement.


(f) Capitalization. The capitalization of the Company conforms as to legal
matters to the description thereof contained in the Company’s most recent
periodic report filed with the Commission and in the Proxy Statement. No
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as a result of the purchase and sale of the Shares
and except as described in the SEC Reports, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible,
exercisable or exchangeable into shares of Common Stock. The issue and sale of
the Shares will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Investors) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.


(g) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials being collectively referred
to herein as the "SEC Reports" and, together with the Schedules to this
Agreement (if any), the "Disclosure Materials") on a timely basis or has timely
filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with the rules and regulations of the Commission
with respect thereto as in effect at the time of filing. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved ("GAAP"), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.


 
 

--------------------------------------------------------------------------------

 
 
(h) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company's financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting or the identity of its auditors, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its shareholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information.


(i) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or (ii) except as set forth in the SEC Reports, could, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect. Neither the Company, nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act.


(j) Compliance. The Company (i) is not in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business.


(k) Private Placement. Assuming the accuracy of the Investors’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Shares by the Company to the
Investors as contemplated hereby. Upon satisfaction of the condition set forth
in Section 2.2(c) hereof with respect to shareholders approval of the issuance
of the Shares, the issuance and sale of the Shares hereunder will not contravene
the rules and regulations of the Trading Market.


 
 

--------------------------------------------------------------------------------

 
 
(l) Listing and Maintenance Requirements. The Company has not received any
notice from any Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements thereof. The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with the listing and maintenance requirements for continued
listing of the Common Stock on the applicable Trading Market, including the
Eligibility Rules thereunder. Upon satisfaction of the condition set forth in
Section 2.2(c) hereof with respect to shareholders approval of the issuance of
the Shares, the issuance and sale of the Shares under the Transaction Documents
does not contravene the rules and regulations of the Trading Market on which the
Common Stock is currently listed or quoted.


(m) Registration Rights. Other than each of the Investors, and as disclosed in
the SEC Reports, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.


3.2 Representations and Warranties of the Investors. Each Investor hereby, for
itself and for no other Investor, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:


(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each of this Agreement and the Registration Rights Agreement has been duly
executed by such Investor, and when delivered by such Investor in accordance
with terms hereof, will constitute the valid and legally binding obligation of
such Investor, enforceable against it in accordance with its terms, except (i)
as limited by applicable bankruptcy, insolvency, reorganization, or similar laws
relating to or affecting the enforcement of creditors’ rights generally and (ii)
as limited by equitable principles generally.


(b) Investment Intent. Such Investor understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account for investment purposes only and not with a present view to or for
distributing or reselling such Shares or any part thereof, has no present
intention of distributing any of such Shares and has no arrangement or
understanding with any other person or persons regarding the distribution of
such Shares (this representation and warranty not limiting such Investor’s right
to sell the Shares pursuant to the Registration Statement or otherwise in
compliance with applicable federal and state securities laws). Such Investor has
not engaged, during the one month prior to the date of this Agreement, in any
short sales with respect to the Common Stock. The Investor further represents
that, between the time it became aware of the transactions contemplated by this
Agreement and the public announcement of this Agreement or the termination
hereof, it has not engaged and will not engage in any trades, whether purchases,
sales, short sales or otherwise, with respect to the Common Stock.


 
 

--------------------------------------------------------------------------------

 
 
(c) Investor Status/Residence. At the time such Investor was offered the Shares,
it was, and at the date hereof it is (a) an “accredited investor” as defined in
Rule 501(a) under the Securities Act, and/or (b) not a U.S. Person as defined in
Regulation S under the Securities Act. Such Investor is not a registered
broker-dealer under Section 15 of the Exchange Act.


(d) Experience of Such Investor. Such Investor, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Investor is able to bear the economic
risk of an investment in the Shares and is able to afford a complete loss of
such investment.


(e) General Solicitation. Such Investor is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.


(f) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and their respective financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Neither such inquiries nor
any other investigation conducted by or on behalf of such Investor or its
representatives or counsel shall modify, amend or affect such Investor's right
to rely on the truth, accuracy and completeness of the Disclosure Materials and
the Company's representations and warranties contained in the Transaction
Documents.


(g) Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase Shares pursuant to this Agreement, such
decision has been independently made by such Investor and such Investor confirms
that it has only relied on the advice of its own business and/or legal counsel
and not on the advice of any other Investor’s business and/or legal counsel in
making such decision.


(h) No Tax or Legal Advice. Such Investor understands that nothing in this
Agreement, any other Transaction Document or any other materials presented to
such Investor in connection with the purchase and sale of the Shares constitutes
legal, tax or investment advice. Such Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Shares.


(i) Short Sales. Each Investor represents that from the date that it was
approached to participate in the transaction contemplated by this Agreement
through the Closing Date, neither it nor its affiliates have engaged in any
trades with respect to, or made any net Short Sales of, or granted any option
for the purchase of or entered into any hedging or similar transaction with the
same economic effect as a net Short Sale of the Common Stock. For the purposes
of this Agreement, “Short Sale” by an Investor means a sale of Common Stock that
is marked as a short sale and that is executed at a time when such Investor has
no equivalent offsetting long position in the Common Stock, exclusive of the
Shares. For purposes of determining whether an Investor has an equivalent
offsetting long position in the Common Stock, all Common Stock that would be
issuable upon exercise in full of all options then held by such Investor
(assuming that such options were then fully exercisable, notwithstanding any
provisions to the contrary, and giving effect to any exercise price adjustments
scheduled to take effect in the future) shall be deemed to be held long by such
Investor.


 
 

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that each Investor does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


4.1 Transfer; Lock-Up.


(a) Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Shares other than
pursuant to an effective registration statement, to the Company, to an Affiliate
of an Investor or in connection with a pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act. As a condition
of transfer, any such transferee shall agree in writing to be bound by the terms
of this Agreement and shall have the rights of an Investor under this Agreement
and the Registration Rights Agreement.


(b) Each Investor hereby agrees that, without the prior written consent of the
Company, it will not, directly or indirectly, offer, sell, agree to offer or
sell, solicit offers to purchase, grant any call option or purchase any put
option with respect to, pledge, borrow or otherwise dispose of any of the Shares
and (b) will not establish or increase any “put equivalent position” or
liquidate or decrease any “call equivalent position” with respect to any of the
Shares (in each case within the meaning of Section 16 of the Exchange Act, or
otherwise enter into any swap, derivative or other transaction or arrangement
that transfers to another, in whole or in part, any economic consequence of
ownership of any of the Shares, whether or not such transaction is to be settled
by delivery of Shares, other securities, cash only, for a period of one hundred
and eighty (180) days commencing on the date of issuance of the Shares;
provided, however, that, notwithstanding the foregoing, the Investors shall be
permitted to transfer all or any portion of the Shares among themselves or to
any Affiliate; provided, further, that prior to any such transfer, the
transferor, at its expense, shall provide to the Company an opinion of counsel
reasonably acceptable to the Company to the effect that that such transfer would
not require registration under the Securities Act. Each Investor hereby further
agrees to cause each holder of Shares to enter into a lock-up agreement giving
effect to the provisions of this Section 4.1(b) immediately upon such holder’s
acquisition of the Shares.


(c) Certificates evidencing the Shares will contain the following legend, until
such time as they are not required under Section 4.1(d):


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND, UPON
REQUEST, DELIVERY OF AN OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.
NOTWITHSTANDING THE FOREGOING, THESE SECURITIES MAY BE PLEDGED TO A FINANCIAL
INSTITUTION LENDER AS COLLATERAL FOR A LOAN.


 
 

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares as a bona
fide pledge to a financial institution lender as collateral for a loan,
including pursuant to a bona fide margin agreement in connection with a bona
fide margin account and, if required under the terms of such agreement or
account, such Investor may transfer pledged or secured Shares to the pledgees or
secured parties. Such a pledge or transfer would not be subject to approval or
consent of the Company and no legal opinion of legal counsel to the pledgee,
secured party or pledgor shall be required in connection with the pledge, but
such legal opinion may be required in connection with a subsequent transfer
following default by the Investor transferee of the pledge. No notice shall be
required of such pledge. At the appropriate Investor’s expense, the Company will
execute and deliver such reasonable documentation as a pledgee or secured party
of Shares may reasonably request in connection with a pledge or transfer of the
Shares including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder.


(d) Certificates evidencing the Shares shall not contain any legend (including
the legend set forth in Section 4.1(c)): (i) following a sale of such Shares
pursuant to an effective registration statement (including the Registration
Statement) so long as the purchaser of the Shares is not an Affiliate of the
Company, or (ii) following a sale of such Shares pursuant to Rule 144, or (iii)
while such Shares are eligible for sale under Rule 144(k), or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Commission) provided in the case of (iv), however, that the beneficial owner
of the Shares is not an Affiliate of the Company. Following such time as
restrictive legends are not required to be placed on certificates representing
Shares, the Company will, not later than five Trading Days following the
delivery by an Investor to the Company or the Company's transfer agent of a
certificate representing such Shares containing a restrictive legend, deliver or
cause to be delivered to such Investor a certificate representing such Shares
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.


4.2 Furnishing of Information. As long as any Investor owns the Shares, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Shares, if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Investors and make publicly
available in accordance with Rule 144(c) such information as is required for the
Investors to sell such Shares under Rule 144. The Company further covenants that
it will take such further action as any holder of Shares may reasonably request,
all to the extent required from time to time to enable such Person to sell such
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.


 
 

--------------------------------------------------------------------------------

 
 
4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Shares in a manner that would require the registration under the Securities Act
of the sale of the Shares to the Investors, or that would be integrated with the
offer or sale of the Shares for purposes of the rules and regulations of any
Trading Market.


4.4 Securities Laws Disclosure; Publicity. No later than 5:30 p.m. (New York
time) on the second Business Day following the date of this Agreement, the
Company shall issue a press release reasonably acceptable to the Investors
disclosing the transactions contemplated by the Master Agreement and hereby and
file a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated thereby and hereby. In addition, the Company will make
such other filings and notices in the manner and time required by the Commission
and the Trading Market on which the Common Stock is listed.


4.5 Non-Public Information. The Company covenants and agrees that neither it nor
any other Person acting on its behalf will provide any Investor or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Investor shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that each Investor shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.


4.6 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares hereunder as described in the Company’s Proxy Statement.


4.7 Reservation of Stock. As of the date hereof, the Company has reserved and
the Company shall continue to reserve and keep available at all times, free of
preemptive rights, a sufficient number of shares of Common Stock for the purpose
of enabling the Company to issue Shares pursuant to this Agreement.


4.8 Listing of Common Stock. The Company hereby agrees to use commercially
reasonably efforts to maintain the listing of the Common Stock on the Trading
Market, and as soon as reasonably practicable following the Closing (but not
later than the earlier of the Effective Date applicable to such Shares and the
three (3) month anniversary of the Closing Date) to list the applicable Shares
on the Trading Market. The Company further agrees, if the Company applies to
have the Common Stock traded on any other Trading Market, it will include in
such application the Common Stock sold hereunder.


ARTICLE V.
MISCELLANEOUS


5.1 Fees and Expenses. Each Investor and the Company shall pay the fees and
expenses of its own advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of the Transaction Documents.
The Company shall pay all stamp and other taxes and duties levied in connection
with the issuance of the Shares under this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
5.2 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, and the Master Agreement contain the entire understanding of
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.


5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 6:30 p.m. (New York City time) on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 6:30 p.m. (New
York City time) on any Trading Day, (c) the Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as follows:



If to the Company:
Oceanaut, Inc.
17th Km National Road Athens-Lamia & Finikos Street
145 64 Nea Kifisia
Athens, Greece
Facsimile: +30-210-620-9528
Attention: Chief Executive Officer

     

  With a copy to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, NY 10017
Attn: Kenneth R. Koch, Esq.
Facsimile: (212) 983-3115

     

  If to an Investor:
To the address set forth under such Investor's name
on the signature pages hereof;

     

  With a copy to:
Seward & Kissel LLP
One Battery Park Plaza
New York, New York 10004
Attn: Robert E. Lustrin, Esq.
Facsimile: (212) 480-8421

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company and a majority-in-interest
of the Investors. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.


5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.


 
 

--------------------------------------------------------------------------------

 
 
5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Shares, provided such transferee agrees in writing to
be bound, with respect to the transferred Shares, by the provisions hereof that
apply to the "Investors."


5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.8 (as to each Investor
Party).


5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced non-exclusively in the state
and federal courts sitting in the City of New York, Borough of Manhattan (the
“New York Courts”). Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the any
of the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.


5.9 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.


5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.


 
 

--------------------------------------------------------------------------------

 
 
5.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


5.12 Replacement of Securities. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares. If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.


5.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.


(Remainder of page intentionally left blank. Signature pages to follow.)


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Investment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 
 

 
OCEANAUT, INC.


By: /s/ Christopher Georgakis
Name: Christopher C. Georgakis
Title: President and Chief Executive Officer



(Remainder of page intentionally left blank. Signature pages for the Investors
to follow.)
 
 
Signature page to
Investment Agreement dated as of October 12, 2007

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Investment Agreement as of
the date first written above.
 
 

 
UNITED CAPITAL INVESTMENT CORP.


By: /s/ Evan J. Breibart
Name: Evan J. Breibart
Title: Attorney-in-fact


Number of Shares: 2,578,125
Investment Amount: $20,625,000
Address for Notice: 11 Poseidonos Avenue, 16777 Elliniko,
Athens, Greece.



ATRION SHIPHOLDING S.A.


By: /s/ Evan J. Breibart
Name: Evan J. Breibart  
Title: Attorney-in-fact


Number of Shares: 2,578,125
Investment Amount: $20,625,000


Address for Notice: 11 Poseidonos Avenue, 16777 Elliniko,
Athens, Greece.



PLAZA SHIPHOLDING CORP.


By: /s/ Evan J. Breibart
Name: Evan J. Breibart  
Title: Attorney-in-fact


Number of Shares: 2,578,125
Investment Amount: $20,625,000


Address for Notice: 11 Poseidonos Avenue, 16777 Elliniko,
Athens, Greece.



Signature page to
Investment Agreement dated as of October 12, 2007


 
 

--------------------------------------------------------------------------------

 
 

 
COMET SHIPHOLDING INC.
 
By: /s/ Evan J. Breibart
Name: Evan J. Breibart  
Title: Attorney-in-fact
 
Number of Shares: 2,578,125
Investment Amount: $20,625,000


Address for Notice: 11 Poseidonos Avenue, 16777 Elliniko,
Athens, Greece.





Signature page to
Investment Agreement dated as of October 12, 2007

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF
REGISTRATION RIGHTS AGREEMENT


 
 
 

--------------------------------------------------------------------------------

 